— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered October 2, 2003, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived her right to appeal, which included any challenge to her sentence, which was imposed pursuant to a negotiated plea agreement (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733 [1998]; People v Panlall, 4 AD3d 540, 541 [2004]; People v Vaughn, 286 AD2d 354 [2001]). Florio, J.P., H. Miller, Cozier and S. Miller, JJ., concur.